Day, Oh. J.
i .homestead: intention to create. The demurrer was, we think, properly sustained. "When the portion of said lots on which the building was situated was sold, and the north part of the . x lots was segregated therefrom, that part became incapable of use as a homestead. There remained, then, simply the intention to place these lots in condition for occupancy as a home at some fntui’e time. But mero intention to occupy a place as a homestead does not endow it with that character. The homestead character does not attach to property until it is actually used and occupied as a home. Christy v. Dyer, 14 Iowa, 438, and cases cited. It is true a party may sell a homestead and invest the proceeds in another, and a reasonable time should be allowed for the making of the change. Perhaps a party might, with the proceeds of a homestead, buy .vacant land, and employ the remainder of the proceeds in .erecting a house, and hold the property in the meantime exempt. But that is not what is proposed in this case. The whole homestead, with the exception of the north ninety feet of these two lots, has already been disposed of in satisfaction of a debt contracted in the acquisition of the homestead. If the homestead character is ever impressed upon what remains, it must be done, not with the proceeds of the old homestead, but with independent acquisitions. There is no provision of the law which will authorize the plaintiffs to invest all their savings in the erection of a house upon the remaining portion •of these lots, and hold it.as a homestead exempt from the pay*418ment of antecedent debts. The case of Neal v. Coe, 35 Iowa, 407, goes, perhaps, the farthest of any case decided in this court in support of the homestead exemption, but not far enough to sustain the exemption in this case.
Affirmed.